MEMORANDUM **
Federal prisoner Jose Antonio Torres-Rangel appeals the thirty-seven month sentence imposed following his guilty plea to one count of being found in the United States after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Torres-Rangel contends the district court erred by enhancing his sentence on the basis of his prior aggravated felony conviction, which was not pleaded in the indictment. Torres-Rangel’s contention is foreclosed by United States v. Pacheco-Zepeda, 234 F.3d 411, 414-15 (9th Cir. 2000), ceri. denied, — U.S. -, 121 S.Ct. 1503, 149 L.Ed.2d 388 (2001) (stating Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000) did not overrule Almendarez-Torres v. United States, 523 U.S. 224, 226-27, 118 S.Ct. 1219,140 L.Edüd 350 (1998)).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.